By the verdict of the jury this appellant, defendant in the court below, was acquitted of the charge contained against him in the first count of the indictment. That count charged that he "did distill, make, or manufacture alcoholic, spirituous, or malted liquors, a part of which was alcohol." The jury found him guilty under the second count of the indictment, and this count charged, in proper form and substance, the unlawful possession of a still, etc., to be used for the purpose of manufacturing alcoholic, spirituous, or malted liquors, etc. Under the rule of evidence provided in section 2 of the act of the Legislature (Acts 1919, p. 1086), and construed and defined by the following decisions, the court erred in refusing the general affirmative charge requested in writing by defendant as to the second count of the indictment: Wilson v. State, 20 Ala. App. 62,100 So. 914; Ex parte State, etc., 211 Ala. 574,100 So. 917; Hemphill v. State, 20 Ala. App. 154, 101 So. 159; Hill v. State, 20 Ala. App. 158, 101 So. 159; Dabbs v. State,20 Ala. App. 167, 101 So. 220; Watkins v. State (Ala.App.)101 So. 334;1 Leith v. State (Ala.App.) 101 So. 336;2
Miller v. State (Ala.App.) 101 So. 510;3 Scott v. State (Ala.App.) 102 So. 152.4 As what has been said is conclusive of this appeal, other questions presented need not be considered.
Reversed and remanded.
1 20 Ala. App. 246.
2 20 Ala. App. 251.
3 20 Ala. App. 279.
4 20 Ala. App. 360.